DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regards to the previous 35 USC 112(f) claim interpretation, the previous 35 USC 112(f) claim interpretation is withdrawn in light of the present claim amendments.
In regards to the previous 35 USC 112(b) rejections, the previous 35 USC 112(b) rejections are withdrawn in light of the present remarks and claim amendments.
Applicant’s arguments with respect to the claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Further, Applicant’s remarks do not include separate arguments for teaching or matter specifically challenged regarding claim 9.  In addition to the assignment of activation states described in Blumentritt [0067],  Blumentritt also teaches “if there is an activation request for the lane change assistance, the cruise control may remain active, or it may be paused” (see at least [0021]).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Accordingly, the previous prior art rejection on claim 9 is maintained.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0094838, hereinafter Nishimura in view of US 2021/0139041, hereinafter Blumentritt, and further in view of US 2017/0349175, hereinafter Brandin.

issue a lane change proposal, which is a proposal to make a lane change, to a user (see at least [0095]-[0098]: lane change suggestion unit, [0102]); 
detect an operation input performed by the user to an operation input unit including a first operation input and a second operation input (see at least [0102]-[0108]: whether the driver accepts the suggestion…based on information input by the driver to the steer switch of the host vehicle, [0113]: the vehicle control unit causes the host vehicle to autonomously make a discretionary lane change based on information that the suggestion response recognition unit recognizes); and 
control the lane change on a basis of the operation input performed by the user in response to the lane change proposal, wherein the one or more processors cause the vehicle control device to carry out the lane change in a case that the first operation input is performed by the user in response to the lane change proposal, and not to carry out the lane change in a case that the second operation input is performed by the user in response to the lane change proposal (see at least [0102]-[0108]: whether the driver accepts the suggestion…based on information input by the driver to the steer switch of the host vehicle, [0113]: the vehicle control unit causes the host vehicle to autonomously make a discretionary lane change based on information that the suggestion response recognition unit recognizes).

wherein the predetermined function being different from the lane change; and 
control the lane change on a basis of the operation input performed by the user in response to the lane change proposal in a state in which the predetermined function is operating.
However, Blumentritt teaches an operation detection unit configured to detect an operation input performed by the user to an operation input unit, to which a first operation input to instruct activation or termination of a predetermined function and a second operation input to instruct suspension of the predetermined function are configured to be performed (see at least abstract, [0021]: If there is an activation request for the lane change assistance, the cruise control may remain active, or it may be paused, [0067]: In the case of an override 11, the vehicle function 5 may be activated by control commands from the currently inactive customer vehicle function 6 that has sent an activation request to the evaluation unit 4, without deactivating the previously active customer vehicle function 6. If, for example, a lane keeping assistance 22 is currently activated in the form of the customer vehicle function 6, such an override 11 is implemented when a lane changing assistance 23 issues an activation request. The lane keeping assistance 22 is then paused, e.g., it is put in a standby mode, while the lane changing assistance 23 is assigned the active activation state, and can therefore control the motor vehicle 1 with its control commands. As soon as the lane change that the lane changing assistance 23 wants to carry out is completed, the lane changing assistance 23 is deactivated and the lane keeping assistance 22 changes its state from paused back to active).

However, Brandin teaches wherein the predetermined function being different from the lane change (see at least abstract, [0004]: ACC may also comprise or be connected to a drive control system which adjusts a velocity of the host vehicle in dependence to a vehicle in front of the host vehicle as detected by the sensors, [0009]: the adaptive cruise control enables automatic lane change. Instead of overriding or disabling an activated ACC system by manual steering, a vehicle operator may just indicate, by a quick steering wheel jerk, that the ACC system shall control the vehicle to switch lane, [0044]-[0046]); control the lane change in which the predetermined function is operating (see at least abstract, [0009]: the adaptive cruise control enables automatic lane change. Instead of overriding or disabling an activated ACC system by manual steering, a vehicle operator may just indicate, by a quick steering wheel jerk, that the ACC system shall control the vehicle to switch lane, [0044]-[0046]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the invention as disclosed by Nishimura by incorporating wherein the predetermined function being different from the lane change; and control the lane change on a basis of the operation input performed by the user in response to the lane change 

As per Claim 2, Nishimura does not explicitly disclose wherein the one or more processors cause the vehicle control device to control execution of the predetermined function, wherein the one or more processors cause the vehicle control device to activate or terminate the predetermined function in a case that the first operation input is performed when the lane change proposal is not being issued, and suspends the predetermined function in a case that the second operation input is performed when the lane change proposal is not being issued.
However, Blumentritt teaches wherein the one or more processors cause the vehicle control device to control execution of the predetermined function, wherein the one or more processors cause the vehicle control device to activate or terminate the predetermined function in a case that the first operation input is performed when the lane change proposal is not being issued, and suspends the predetermined function in a case that the second operation input is performed when the lane change proposal is not being issued (see at least abstract, [0021]: If there is an activation request for the lane change assistance, the cruise control may remain active, or it may be paused, [0067]: In the case of an override 11, the vehicle function 5 may be activated by control commands from the currently inactive customer vehicle function 6 that has sent an activation request to the evaluation unit 4, without deactivating the previously active customer vehicle function 6. If, for example, a lane keeping assistance 22 is currently activated in the form of the customer vehicle function 6, such an override 11 is implemented when a lane changing assistance 23 issues an activation request. The lane keeping assistance 22 is then paused, e.g., it is put in a standby mode, while the lane changing assistance 23 is assigned the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the invention as disclosed by Nishimura by incorporating wherein the one or more processors cause the vehicle control device to control execution of the predetermined function, wherein the one or more processors cause the vehicle control device to activate or terminate the predetermined function in a case that the first operation input is performed when the lane change proposal is not being issued, and suspends the predetermined function in a case that the second operation input is performed when the lane change proposal is not being issued as taught by Blumentritt in order to provide a control system for a motor vehicle for coordinating and carrying out customer vehicle functions (see at least abstract, [0002]-[0007], [0067]).

As per Claim 3, Nishimura does not explicitly disclose wherein the predetermined function is a following function or a lane keeping function.
However, Brandin teaches wherein the predetermined function is a following function or a lane keeping function (see at least abstract, [0004]: ACC may also comprise or be connected to a drive control system which adjusts a velocity of the host vehicle in dependence to a vehicle in front of the host vehicle as detected by the sensors, [0009]: the adaptive cruise control enables automatic lane change. Instead of overriding or disabling an activated ACC system by manual steering, a vehicle operator may just indicate, by a quick steering wheel jerk, that the ACC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the invention as disclosed by Nishimura by incorporating wherein the predetermined function is a following function or a lane keeping function as taught by Brandin in order to allow the ACC system to be capable of assisting a vehicle operator in various traffic scenarios.

As per Claim 4, Nishimura discloses wherein, in a case that neither the first operation input nor the second operation input is performed within a predetermined time period in response to the lane change proposal issued, the lane change is not carried out (see at least [0102]-[0115]: When the lane change suggestion unit 15B determines that elapsed time from the last suggestion time stored in the lane change suggestion unit 15B is not longer than or equal to the second prohibition duration and the suggestion response recognition unit 16B does not recognize that the driver has made voluntary input, the vehicle control unit 18B does not cause the host vehicle to make a discretionary lane change, [0120]-[0125]).

As per Claim 5, Nishimura discloses wherein, in a case that the second operation input is performed in response to the lane change proposal, the one or more processors cause the vehicle control device to suppress a next issuance of the lane change proposal (see at least [0102]-

As per Claim 6, Nishimura discloses wherein the operation input unit is provided on a steering wheel (see at least [0031]: steer switch 5 is, for example, a switch provided at a steering wheel of the host vehicle, the steer switch 5 receives driver's input, [0102]-[0108]).

As per Claim 7, Nishimura discloses wherein: the operation input unit comprises a first input unit, and a second input unit that differs from the first input unit; the first operation input is performed by operating the first input unit; and the second operation input is performed by operating the second input unit (see at least [0102]-[0108]: whether the driver accepts the suggestion…based on information input by the driver to the steer switch of the host vehicle, [0113]: the vehicle control unit causes the host vehicle to autonomously make a discretionary lane change based on information that the suggestion response recognition unit recognizes).

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0094838, hereinafter Nishimura in view of US 2021/0139041, hereinafter Blumentritt.

As per Claim 9, Nishimura discloses a vehicle control method, comprising: 
issuing a lane change proposal, which is a proposal to make a lane change, to a user (see at least [0095]-[0098]: lane change suggestion unit, [0102]); 
detecting an operation input performed by the user to an operation input unit including a first operation input and a second operation input (see at least [0102]-[0108]: whether the driver accepts the suggestion…based on information input by the driver to the steer switch of the host vehicle, [0113]: the vehicle control unit causes the host vehicle to autonomously make a discretionary lane change based on information that the suggestion response recognition unit recognizes); and 
controlling the lane change on a basis of the operation input performed by the user in response to the lane change proposal, wherein, in controlling the lane change, the lane change is carried out in a case that the first operation input is performed by the user in response to the lane change proposal, and the lane change is not carried out in a case that the second operation input is performed by the user in response to the lane change proposal (see at least [0102]-[0108]: whether the driver accepts the suggestion…based on information input by the driver to the steer switch of the host vehicle, [0113]: the vehicle control unit causes the host vehicle to autonomously make a discretionary lane change based on information that the suggestion response recognition unit recognizes).

controlling the lane change on a basis of the operation input performed by the user in response to the lane change proposal in a state in which the predetermined function is operating.
However, Blumentritt teaches detecting an operation input performed by the user to an operation input unit, to which a first operation input to instruct activation or termination of a predetermined function and a second operation input to instruct suspension of the predetermined function are configured to be performed (see at least abstract, [0021]: If there is an activation request for the lane change assistance, the cruise control may remain active, or it may be paused, [0067]: In the case of an override 11, the vehicle function 5 may be activated by control commands from the currently inactive customer vehicle function 6 that has sent an activation request to the evaluation unit 4, without deactivating the previously active customer vehicle function 6. If, for example, a lane keeping assistance 22 is currently activated in the form of the customer vehicle function 6, such an override 11 is implemented when a lane changing assistance 23 issues an activation request. The lane keeping assistance 22 is then paused, e.g., it is put in a standby mode, while the lane changing assistance 23 is assigned the active activation state, and can therefore control the motor vehicle 1 with its control commands. As soon as the lane change that the lane changing assistance 23 wants to carry out is completed, the lane changing assistance 23 is deactivated and the lane keeping assistance 22 changes its state from paused back to active); 
controlling the lane change on a basis of the operation input performed by the user in response to the lane change proposal in a state in which the predetermined function is operating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the invention as disclosed by Nishimura by incorporating a first operation input to instruct activation or termination of a predetermined function and a second operation input to instruct suspension of the predetermined function are configured to be performed; controlling the lane change on a basis of the operation input performed by the user in response to the lane change proposal in a state in which the predetermined function is operating as taught by Blumentritt in order to provide a control system for a motor vehicle for coordinating and carrying out customer vehicle functions (see at least abstract, [0002]-[0007], [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190256104 discloses driver assistance mode states in Fig. 9 including (1) the mode of the driver assistance is requested to be switched from the lane keeping assist (LKAS) mode to the lane change assist (LCA) mode while the adaptive cruise control (ACC) mode and the LKAS mode are being executed (transition of states 1 to 2 in the table of FIG. 9)… (5) The mode of the driver assistance is requested to be switched from the ACC mode to the CC mode while the ACC mode and the LCA mode are being executed (transition of states 2 to 4 in the table of FIG. 9); and (6) The mode of the driver assistance is requested to be switched from the LKAS mode to the LCA mode while the LKAS and the CC mode are being executed (transition of states 3 to 4 in the table of FIG. 9) (see at least [0049]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668